


Exhibit 10.13




TYME TECHNOLOGIES, INC.

48 Wall Street – Suite 1100

New York, New York  10005




March 5, 2015




Mr. Michael Demurjian

1400 Winesap Drive

Manasquan, New Jersey 08736




Dear Michael:




This letter (this “letter agreement”) sets forth our agreement with respect to
your employment with Tyme Technologies, Inc., a Delaware corporation (the
“Company”).




1.           Employment.  You will be employed by the Company upon the terms and
conditions set forth in this letter agreement for the period effective as of the
date of this letter agreement and ending as provided in Section 4 (the
“Employment Period”).




2.           Position and Duties.  During the Employment Period, you will serve
as Executive Vice President, Chief Operating Officer of the Company and will
have the usual and customary duties, responsibilities and authority of a person
in such position and such other duties assigned to you by the Board of Directors
of the Company (the “Board”) and/or Chief Executive Officer of the Company (the
“CEO”) which are consistent with your position. You will report directly to the
CEO.  You will devote your full working time, efforts and attention to, and
diligently and conscientiously perform the duties of, such position. In addition
to performing such duties for the Company, you may be required to perform
similar duties for the Company’s existing subsidiaries or affiliates, and/or any
subsidiaries and/or affiliates which may be formed or acquired from time to time
including, but not limited to, Tyme Inc., a Delaware corporation, and Luminant
Biosciences, LLC (collectively, all such subsidiaries and/or affiliates shall be
referred to as the “Affiliates”).




3.           Compensation.




(a)         During the Employment Period, your base salary will be $450,000.00
per annum (your “Base Salary”).  Your Base Salary will be payable in regular
installments in accordance with the Company’s general payroll practices and
subject to withholding and other payroll taxes.  Your Base Salary may be
reviewed annually (beginning on or about January 1, 2016) by the Board in its
sole discretion; provided, however, that your Base Salary shall not be decreased
by the Board.




(b)         You will also be entitled, conditioned upon your continued
employment with the Company or one of the Affiliates through and including the
applicable date of payment, to receive a special bonus (your “Performance
Bonus”), in such amount(s), for such period(s) and based on such criteria as
determined from time to time, and if ever, by the Board in the Board’s sole
discretion.




- 1 -

--------------------------------------------------------------------------------




(c)         During the Employment Period, you will be entitled to participate in
all employee benefit programs, including without limitation health/medical
insurance, for which senior executive employees of the Company are generally
eligible, subject to applicable plans and policies as may be amended from time
to time, in the sole discretion of the Board.  During the Employment Period, you
will be entitled to four weeks paid vacation during each calendar year, with
such vacation time pro-rated for any partial years during the Employment Period;
provided, however, that no carry-over of unused vacation time shall be permitted
and no compensation shall be paid for any such unused vacation time.




(d)         The Company agrees to reimburse you for all reasonable out-of-pocket
business expenses incurred by you on behalf of the Company during the Employment
Period, provided that you properly account to the Company for all such expenses
in accordance with the policies of the Company and the rules, regulations and
interpretations of the U.S. Internal Revenue Service relating to reimbursement
of business expenses (“Expenses”).




(e)         During the Employment Period, the Company will maintain Directors
and Officers Liability Insurance coverage that includes coverage of you, subject
to the terms and conditions of such policy and with limits customary for
similarly situated companies.




4.           Termination.  The Employment Period will end on the fifth
anniversary of the date hereof (the “Expiration Date”), unless sooner terminated
as provided below.  Unless the Employment Period has been terminated in
accordance with the following sentence of this Article 4, commencing with the
one-year anniversary hereof, and on each subsequent annual anniversary
thereafter, the Expiration Date shall automatically be extended by one
additional year, such that, on any given day during the Employment Period, the
remaining Employment Period shall never be less than four years and one day.
 Notwithstanding the foregoing, the Employment Period will (i) will terminate
upon your death, (ii) may be terminated by the Company upon Notice of
Termination (as defined in Section 5(e) below) delivered to you as a result of
your Disability (as defined in Section 5(g) below), (iii) may be terminated by
the Company at any time for Cause (as defined in Section 5(f) below) or without
Cause and (iv) may be terminated by you for Good Reason.  




5.           Severance.




(a)          If the Employment Period is terminated by the Company without Cause
or by you for Good Reason (as defined in Section 5(h) below), you will be
entitled to receive (i) your Base Salary as in effect at the time of such
termination to the extent such amount has accrued through the Termination Date
(as defined in Section 5(e) below) and remains unpaid, (ii) any fully earned and
declared but unpaid Performance Bonus as of the Termination Date, (iii) an
amount equal to the sum of Base Salary you would have received from the date of
such termination through the then applicable Expiration Date, which shall be
payable in the same amounts and at the same intervals as if the Employment
Period had not ended and (iv) any unpaid Expenses as of the Termination Date.
Upon delivery of the payments and benefits described in this Section 5(a), the
Company shall have no further obligation to you under this letter agreement or
otherwise with respect to your employment with the Company.  The Company’s
obligation to make the payments to you described in clause (iv) of this
Section 5(a) is conditioned upon your executing and delivering, no later than 14
days following the Termination Date, a release relating to your employment by
the Company in favor of the Company, its Affiliates and their respective
stockholders, officers, members, managers, directors, employees, subsidiaries
and affiliates substantially in the form attached as Exhibit A.




- 2 -

--------------------------------------------------------------------------------




(b)         If the Employment Period is terminated by the Company for Cause or
by you other than for Good Reason, the Company will pay you (i) your Base Salary
as in effect at the time of such termination to the extent such amount has
accrued through the Termination Date and remains unpaid, (ii) any fully earned
and declared but unpaid Performance Bonus as of the Termination Date, and
(iii) any unpaid Expenses as of the Termination Date. Upon delivery of the
payment described in this Section 5(b), the Company will have no further
obligation to you under this letter agreement or otherwise with respect to your
employment with the Company.




(c)         If the Employment Period is terminated upon your Disability (as
defined in Section 5(g) below) or death, the Company will pay you or your estate
or succession, whichever is applicable, (i) your Base Salary as in effect at the
time of such termination to the extent such amount has accrued through the
Termination Date and remains unpaid, (ii) any fully earned and declared but
unpaid Performance Bonus as of the Termination Date, and (iii) any unpaid
Expenses as of the Termination Date.




(d)         Except as otherwise required by law or as specifically provided
herein, all of your rights to salary, severance, fringe benefits, bonuses and
any other amounts hereunder (if any) accruing after the termination of the
Employment Period will cease upon the earlier of the date of such termination
and your last day of active service.  In the event the Employment Period is
terminated, your sole remedy, and the sole remedy of your successors, assigns,
heirs, representatives and estate, will be to receive the payments described in
this letter agreement.




(e)         Any termination of the Employment Period by the Company (other than
termination upon your death) or by you must be communicated by written notice
(in either case, a “Notice of Termination”) to you.  For purposes of this letter
agreement, “Termination Date” means (i) if the Employment Period is terminated
by your death, the date of your death, (ii) if the Employment Period is
terminated upon your Disability, by the Company or by you, the date specified in
the Notice of Termination (which may not be earlier than the date of such
Notice).  Notwithstanding anything contained herein to the contrary, any
termination of the Employment Period by you must be communicated to the Company
no less than 30 days prior to the intended Termination Date.  




(f)          For purposes of this letter agreement, “Cause” means any one of the
following: (i) a breach by you of this letter agreement, (ii) your conviction
of, guilty plea to, or confession of guilt of, a felony involving the Company,
(iii) materially fraudulent, dishonest or illegal conduct by you in the
performance of services for or on behalf of the Company or any of its
Affiliates, (iv) any conduct by you in material violation of Company policy, (v)
any conduct by you that is materially detrimental to the reputation of the
Company or any of its Affiliates, (vi) your misappropriation of funds of the
Company or any of its Affiliates, (vii) your gross negligence or wilful
misconduct or wilful failure to comply with written directions of the Board
which directions are within the scope of your duties hereunder, (viii) your
engaging in conduct involving an act of moral turpitude, or (ix)  a breach of
your duty of loyalty to the Company or its Affiliates.  




- 3 -

--------------------------------------------------------------------------------




(g)         For purposes of this letter agreement “Disability” means any
accident, sickness, incapacity or other physical or mental disability which
prevents you from performing substantially all of the duties you have been
assigned by the Company or any of its subsidiaries for either (i) 90 consecutive
days or (ii) 120 days during any period of 365 consecutive days, in each case as
determined in good faith by a physician selected by the Board. During the time
periods specified above, the Company will continue to provide you with the
compensation stated in Section 3 above.




(h)         For purposes of this letter agreement, “Good Reason” means the
failure of the Company to make all payments due you under this letter agreement
and the continuation thereof for more than five calendar days after notice to
the Company of such failure and demand for such outstanding payment(s).




6.           Confidential Information.




(a)         You will not disclose or use at any time any Confidential
Information (as defined below in Section 6(c)), whether or not such information
is developed by you, except to the extent that such disclosure or use is
required in the performance or exercise by you in good faith of (i) duties
assigned to you under this letter agreement or otherwise by the Board, (ii)
rights as an employee, officer, director or shareholder of the Company or any of
its Affiliates or (iii) rights under any agreement with the Company or any
Affiliates.




(b)         You will deliver to the Company at the termination of the Employment
Period, or at any time the Company may request, all memoranda, notes, plans,
designs, records, reports, computer files and software and other documents and
data (and copies thereof) that are Confidential Information or Work Product (as
defined below) or information relating to the business of the Company or its
Affiliates which you may then possess or have under your control.




(c)         As used in this letter agreement, the term “Confidential
Information” means information that is not generally known or available to the
public and that is used, developed or obtained by the Company or any Affiliate
in connection with its or their businesses, including but not limited to (i)
information, observations and data concerning the business or affairs of the
Company or its affiliates, (ii) products or services, (iii) fees, costs and
pricing structures, (iv) designs, (v) analyses, (vi) drawings, designs,
photographs, artwork and reports, (vii) computer software, including operating
systems, applications and program listings, (viii) flow charts, manuals and
documentation, (ix) data bases, (x) accounting and business methods, (xi)
inventions, devices, new developments, methods and processes, whether patentable
or unpatentable and whether or not reduced to practice, (xii) other
copyrightable works, (xiii) all production methods, processes, technology and
trade secrets, (xiv) Company product and product candidate formulae and any
trade secrets with respect to such products and product candidates and (xv) all
similar and related information in whatever form.




(d)         Notwithstanding the provisions of this letter agreement to the
contrary, you will have no liability to the Company for disclosure of
Confidential Information if the Confidential Information:




- 4 -

--------------------------------------------------------------------------------




(A)         is in the public domain or becomes publicly known in the industry in
which the Company operates or is disclosed by the Company other than as the
result of a breach of this letter agreement or any other agreement by you; or




(B)         is required to be disclosed by law, court order, or similar
compulsion or in connection with any legal proceeding; provided however, that
such disclosure will be limited to the extent so required and, subject to the
requirements of law, you will give the Company notice of your intent to so
disclose such Confidential Information and will cooperate with the Company in
seeking confidentiality protections.




7.           Inventions and Patents.  You agree that all inventions,
innovations, improvements, technical information, trade secrets, systems,
software developments, ideas, results, methods, designs, artwork, analyses,
drawings, reports, copyrights, service marks, trademarks, trade names, logos and
all similar or related information (whether patentable or unpatentable) which
relate to the Company’s or any of its Affiliates’ businesses, research and
development or existing products (or products under development) or services and
which are conceived, developed or made by you (whether or not during usual
business hours and whether or not alone or in conjunction with any other person)
during your employment with the Company, together with all intellectual property
rights therein, including, but not limited to, any patent applications, letters
patent, trademark, trade name and service mark applications or registrations,
copyrights and reissues thereof that may be granted for or upon any of the
foregoing, but only with respect to the treatment of cancer in humans
(collectively referred to herein as “Work Product”), is the exclusive property
of the Company and/or its Affiliates.  For the avoidance of doubt and without
limiting the foregoing, (x) the Company or any of its Affiliates shall be the
sole owner of all right, title and interest in such Work Product, including all
intellectual property rights relating to such Work Product, without you
retaining any license or other residual right whatsoever, and (y) any rights to
any new or an existing Work Product are automatically conveyed, assigned and
transferred to the Company pursuant to this agreement.  You hereby waive and
renounce to all moral rights related, directly or indirectly, to any such
existing or new Work Product.  You will take reasonable steps to promptly
disclose such Work Product to the Board and perform all actions reasonably
requested by the Board (whether during or after the Employment Period) to
establish and confirm such ownership (including the execution and delivery of
assignments, consents, powers of attorney and other instruments) and to provide
reasonable assistance to the Company and its Affiliates in connection with the
prosecution of any applications for patents, trademarks, trade names, service
marks or reissues thereof or in the prosecution or defense of interferences
relating to any Work Product.




8.           Non-Compete; Non-Solicitation; Non-Disparagement.




(a)         You acknowledge that, in the course of your employment with the
Company, you will become familiar with the Company’s and its Affiliates’ trade
secrets and with other Confidential Information concerning the Company and its
Affiliates and that your services will be of special, unique and extraordinary
value to the Company and its Affiliates.  Therefore, you agree that, during the
Restriction Period (as defined in Section 8(b) below), you will not (x) anywhere
the Company or any of its Affiliates conducts business or (y) anywhere the
Company or any of its Affiliates has spent time and resources in connection with
expanding its business, directly or indirectly, either on your own behalf or on
behalf of any other person, firm or entity:




- 5 -

--------------------------------------------------------------------------------




(A)         own, manage, operate, consult with, provide financing to, or join,
control or participate in the ownership, management, operation or control of, or
the provision of financing to, any business wherever located (whether in
corporate, proprietorship or partnership form or otherwise), if such business is
competitive with the business of the Company; or




(B)         say anything which is harmful to the reputation of the Company or
any of its Affiliates or which could be reasonably expected to lead any person
to cease to deal with the Company or any of its Affiliates on substantially
equivalent terms to those previously offered or at all.




(b)         For purposes of this letter agreement, “Restriction Period” means
(i) during the Employment Period, and for a period of two years following your
receipt of the final payment described in Article 5, as applicable.




(c)         Nothing in Section 8(a) will prohibit you from being a passive owner
of not more than 2% of the outstanding stock of a publicly-traded corporation,
so long as you have no active participation in the business of such corporation.




(d)         During the Restriction Period, you will not:




(A)         induce or attempt to induce any customer, supplier or other business
relation of the Company or any of its affiliates to cease doing business with
the Company or any of its Affiliates, or in any way interfere with the
relationship between any such customer, supplier or business relation, on the
one hand, and the Company or any Affiliates, on the other hand; or




(B)         engage, employ, solicit or contact with a view to the engagement or
employment of, any employee, officer or manager of, or full-time consultant to,
the Company or any Affiliates or any person who has been an employee, officer or
manager of, or consultant to, the Company or any Affiliates at any time during
the two-year period ending on the date of such determination.




(e)         The Company, on behalf of itself and all Affiliates, agrees that
during the Restriction Period they and their executive officers (or other
persons acting on their behalf) will not say anything which is harmful to your
reputation or which could be reasonably expected to lead any person to cease to
deal with you or engage you in any consulting or employment position.




9.           Enforcement.




(a)         Because the employment relationship between you and the Company is
unique and because you have access to Confidential Information and Work Product,
you agree that money damages would be an inadequate remedy for any breach of
Section 6, 7 or 8 of this letter agreement.  Therefore, in the event of a breach
or threatened breach of Section 6, 7 or 8 of this letter agreement, the Company
may, in addition to its other rights and remedies, apply to any court of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce, or prevent any violations of, such provisions
(without posting a bond or other security).




- 6 -

--------------------------------------------------------------------------------




(b)         Sections 6, 7, 8 and 9 of this letter agreement will expressly
survive termination of this agreement.  The existence of any claim or cause of
action by you against the Company and/or any of its Affiliates shall not
constitute a defense to the enforcement by the Company of the covenants
contained in this Articles 6, 7 or 8, but such claim or cause of action shall be
litigated separately.   




10.         Notices.  All notices, requests, demands, claims, and other
communications hereunder will be in writing.  Any notice, request, demand, claim
or other communication hereunder will be deemed duly given (i) upon delivery, if
delivered personally to the recipient, against written receipt therefor, or
 (ii) upon the first business day after the date sent, if sent priority next-day
delivery to the intended recipient by reputable express courier service (charges
prepaid) and addressed to the intended recipient as set forth below:




If to the Company, to:




Steven Hoffman, Chief Executive Officer

Tyme Technologies, Inc.
48 Wall Street – Suite 1100
New York, New York 10005




and with a copy to:




Moritt Hock & Hamroff LLP

450 Seventh Avenue, 15th Floor

New York, New York 10123

Attention: Keith S. Braun, Esq.




If to you, to the address shown on the first page.




Any party hereto may send any notice, request, demand, claim or other
communication hereunder to the intended recipient at the address set forth above
using any other means, but no such notice, request, demand, claim or other
communication will be deemed to have been duly given unless and until it
actually is received and acknowledged by the intended recipient.  Any party
hereto may change the address (or add new parties and their addresses) to which
notices, requests, demands, claims, and other communications hereunder are to be
delivered by giving the other parties hereto notice in the manner set forth in
this Section 10.




11.         Representations and Warranties. You hereby represent and warrant to
the Company that (a) the execution, delivery and performance of this letter
agreement by you does not and will not conflict with, breach, violate or cause a
default under any agreement, contract or instrument to which you are a party or
any judgment, order or decree to which you are subject, (b) you are not a party
to or bound by any employment agreement, consulting agreement, non-compete
agreement, confidentiality agreement or similar agreement with any other person
or entity that is inconsistent with the provisions of this letter agreement, (c)
upon the execution and




- 7 -

--------------------------------------------------------------------------------




delivery of this letter agreement by the Company and you, this letter agreement
will be a valid and binding obligation of you and (d) you are in good health and
are not suffering from, and have never suffered from, any serious illness,
disease or other physical or mental condition that has prevented or materially
interfered with, or might reasonably be expected in the future to prevent or
materially interfere with, your ability to perform those services described in
this letter agreement.  The Company hereby represents and warrants to you that
(i) the execution, delivery and performance of this letter agreement by the
Company does not and will not conflict with, breach, violate or cause a default
under any agreement, contract or instrument to which it is a party or any
judgment, order or decree to which it is subject and (ii) upon the execution and
delivery of this letter agreement by the Company and you, this agreement will be
a valid and binding obligation of the Company.




12.         General Provisions.




(a)          Severability.  It is the desire and intent of the parties hereto
that the provisions of this letter agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.  Accordingly, if any particular provision of this
letter agreement will be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, will be ineffective, without invalidating the remaining provisions
of this agreement or affecting the validity or enforceability of this letter
agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.  Notwithstanding the foregoing, if such provision could be
more narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it will, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this letter agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.




(b)         Complete Agreement.  This letter agreement and any schedules or
exhibits expressly constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.




(c)          Successors and Assigns.  Except as otherwise provided herein, this
letter agreement will be binding upon and inure to the benefit of you and the
Company and our respective successors, permitted assigns, personal
representatives, heirs and estates, as the case may be; provided, however, that
your rights and obligations under this letter agreement will not be assigned
without the prior written consent of the Company.




(d)         Governing Law.  This letter agreement will be governed by and
construed in accordance with the domestic laws of New York, without giving
effect to the choice of law provisions thereof.  The parties agree that the
exclusive venue for all disputes under this agreement shall be the federal and
state courts sitting in New York County, New York.




(e)         Amendment and Waiver.  The provisions of this letter agreement may
be amended and waived only with the prior written consent of the Company (with
the approval of the Board) and you, and no course of conduct or failure or delay
in enforcing the provisions of this letter agreement will affect the validity,
binding effect or enforceability of this letter agreement or any provision
hereof.




- 8 -

--------------------------------------------------------------------------------




(f)          Headings.  The section headings contained in this agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this agreement.




(g)         Counterparts.  This letter agreement may be executed in
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same instrument.




(h)         409A Provision.  For purposes of this letter agreement the term
“termination of employment” and similar terms relating to your termination of
employment mean a “separation from service” as that term is defined under
Section 409A of the Internal Revenue Code of 1986, as amended, and the final
regulations issued thereunder (“Section 409A”).  The Company and you intend that
this letter agreement comply in form and operation with the requirements of
Section 409A.  To the extent permitted by applicable Department of
Treasury/Internal Revenue Service guidance, or law or regulation, the Company
and you will take reasonable actions to reform this letter agreement or any
actions taken pursuant to their operation of this letter agreement in order to
comply with Section 409A.




[signature page follows]




- 9 -

--------------------------------------------------------------------------------




If this letter agreement correctly expresses our mutual understanding, please
sign and date a copy of this letter agreement and return it to us.




Very truly yours,




Tyme Technologies, Inc.










By: /s/ Steven Hoffman

Name:  Steven Hoffman

Title:   Chief Executive Officer




The terms of this letter agreement are accepted and agreed to




on March 5, 2015 by:










/s/ Michael Demurjian

Michael Demurjian




- 10 -

--------------------------------------------------------------------------------




EXHIBIT A




Form of Release




RELEASE




This Release is delivered by Michael Demurjian on this __ day of _________,
20__.

 

DEFINITIONS




A.           As used herein, unless otherwise specified, the term “Employer”
shall mean Tyme Technologies, Inc., and all of its affiliates, successors,
predecessors, assigns, parents, subsidiaries, divisions (whether incorporated or
unincorporated), and all of its and their past and present owners, directors,
officers, trustees, shareholders, managers, employees and agents (in their
individual and representative capacities).




B.           As used herein, unless otherwise specified, the term “Employee”
shall mean Michael Demurjian and all of his heirs, family members, executors,
accountants, administrators, attorneys, agents, assigns, successors and
representatives.




RECITALS




WHEREAS, Employee’s employment ended on ___________, 20__; and




WHEREAS, it is a condition to the Employee’s receipt of certain post-employment
benefits (“Conditional Benefits”) under the Employment Agreement, dated as of
____________, 2014 (the “Employment Agreement”), between Employee and Employer
that Employee execute this Release.




NOW THEREFORE, in consideration of the promises, representations and mutual
covenants contained in this Release, and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged, it is agreed as
follows:




1.           Consideration.  Employee acknowledges that the Conditional Benefits
are in excess of any earned wages or benefits due and owing Employee, and would
not be paid or provided unless Employee executed this Release.  Employee
acknowledges and agrees that the Conditional Benefits are adequate and
independent consideration for Employee executing this Release and releasing any
and all claims against Employer.




2.           Release of All Claims.  In consideration of the above, and the
other promises set forth in this Release, Employee fully and forever waives,
releases, acquits and discharges Employer from and for all manner of claims,
actions, suits, charges, grievances and/or causes of action, in law or in
equity, existing by reason of and/or based upon any fact or set of facts, known
or unknown, existing from the beginning of time through the effective date of
this Release relating to and/or arising out of the Employment Agreement,
Employee’s employment with Employer and/or the cessation of Employee’s
employment with Employer (collectively, the “Released Claims”), including, but
not limited to, all claims, actions, suits, charges, grievances and/or causes of
action for wages,




- 11 -

--------------------------------------------------------------------------------




compensation, liquidated damages, commissions, bonuses, benefits, sums of money,
damages of every type, costs, attorney fees, judgments, executions, wrongful
discharge, breach of contract, breach of implied contract, breach of the
covenant of good faith and fair dealing, tortious interference with contract or
business relationships, assault, battery, invasion of privacy, misappropriation
of trade secrets, promissory estoppel, unjust enrichment, loss of consortium,
violation of the penal statutes, negligent or intentional infliction of
emotional distress, negligence, defamation, retaliation and/or discrimination
and/or harassment on account of age, sex, sexual orientation, creed, religion,
race, color, national origin, sensory disability, mental disability, physical
disability, veteran or military status, marital status, or any other
classification recognized under all applicable discrimination laws, or any other
claim or cause of action, which has or could have been alleged under the common
law, civil rights statutes, Title VII of the Civil Rights Act of 1964 (“Title
VII”), the Age Discrimination in Employment Act (“ADEA”), the Family and Medical
Leave Act (“FMLA”), the Employee Retirement Income Security Act (“ERISA”), the
Rehabilitation Act of 1973, the Older Workers Benefits Protection Act (“OWBPA”),
the Americans with Disabilities Act (“ADA”), The Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), the Workers Adjustment Retraining Notification Act
(“WARN”), the Equal Pay Act (“EPA”), the Uniformed Services Employment and
Reemployment Rights Act (“USERRA”), the National Labor Relations Act (“NLRA”),
any and all federal, state, local statutes, ordinances, and laws, and every type
of relief, (legal, equitable and otherwise) available to Employee.  Employee
covenants and agrees that he will not pursue or allege any claim, matter or
cause of action in violation of, and/or released under, this Release.  Nothing
in this Release shall be construed as releasing Employer from its obligation to
pay those amounts due to Employee under Section 5(a) of the Employment
Agreement, subject to the terms and conditions thereof, which obligation is not
a Released Claim.




3.           Covenant Not to Sue.  Employee represents that he has not filed any
action, charge, suit, or claim against Employer with any federal, state or local
agency or court relating to any Released Claim.  Employee further agrees that
should any claims, charges, complaints, suits or other actions be filed
hereafter on his behalf by any federal, state or local agency or by any other
person or entity with respect to a Released Claim, he will immediately withdraw
with prejudice, or cause to be withdrawn with prejudice, and/or dismiss with
prejudice, or cause to be dismissed with prejudice, any such claims, charges,
complaints, suits or other actions filed against Employer.  Employee further
agrees that, to the fullest extent permitted by law, Employee shall receive no
relief of any type (monetary, equitable, or otherwise) with respect to, relating
to and/or on account of any such claims, matters or actions.  Employee agrees to
opt-out of any class action or collective action filed against Employer to the
extent related to a Released Claim.




4.           Confidentiality.  To the fullest extent permitted by law, Employee
agrees to keep confidential all facts, opinions, and information which relate in
any way to Employee’s employment and/or cessation of employment with Employer,
as well as the terms of this Release; provided however, Employee may discuss the
terms of this Release with his spouse, legal representative, and/or tax
preparer, each of whom must also agree to maintain confidentiality and comply
with this Paragraph 4 of the Release.  




- 12 -

--------------------------------------------------------------------------------




5.           Return of Employer’s Property.  Employee represents that he has
returned to Employer any and all property, records, papers, documents and
writings, in whatever form, of Employer in Employee’s possession and/or control,
and that he has not retained any copies thereof, in whatever form.




6.           Cooperation.




(a)         To the fullest extent permitted by law, Employee will not cooperate
with, or assist in, any claim, charge, lawsuit, or arbitration against Employer
with respect to a Released Claim, unless required to do so by a lawfully issued
subpoena, by court order or as expressly provided by regulation or statute. In
the event Employee is served with a subpoena or is required by court order or
otherwise to testify in any type of proceeding involving the Employer and
related to a Released Claim, Employee shall immediately advise Employer in
writing of same.




(b)         Employee agrees to cooperate with Employer in any internal
investigation, administrative, regulatory, or judicial proceeding or any dispute
with a third party.  Employee’s cooperation may include being available to
Employer upon reasonable notice for interviews and factual investigations,
appearing at Employer’s request to give testimony without requiring service of a
subpoena or other legal process, volunteering to Employer pertinent information,
and turning over to Employer all relevant documents which are or may come into
Employee’s possession.  Employee understands that in the event Employer asks for
Employee’s cooperation in accordance with this provision, Employer will
reimburse him/her for reasonable travel expenses (including lodging and meals)
upon submission of receipts acceptable to Employer.




7.           ADEA Notice and Acknowledgement.  Employee acknowledges that he has
carefully read this Release and fully understands its contents.  Prior to
signing this Release, Employee has been advised in writing hereby and has had an
opportunity to consult with his attorney of choice concerning the terms and
conditions of this Release with regard to any claim or right Employee may have
under the ADEA or otherwise.  Employee has been offered at least 21 days to
review and consider this Release.  Employee may voluntarily and knowingly waive
this 21 day period, or any part thereof, if he signs this Release prior to the
expiration of 21 days.  After signing this Release, Employee shall have seven
days from the signing date to revoke this Release.  This Release shall not be
effective (including for purposes under the Employment Agreement) until after
the seven day revocation period has expired.  Any revocation must be made in
writing and delivered to the Chief Executive Officer and Chief Financial Officer
of the Employer.  Until all applicable periods set forth in this Section 7 have
expired, Employer shall not be required to make any payment to Employee which
payment is, under the Employment Agreement, contingent upon the signing and
delivery to the Company of this Release.  By signing this Release, Employee
agrees and understands that he is waiving and releasing any and all rights he
may have to pursue claims against Employer, from the beginning of time up to the
effective date of this Release, including, without limitation, all ADEA claims.




8.           Governing Law.  New York law shall govern this Release, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of New York or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of New York.




- 13 -

--------------------------------------------------------------------------------




10.         Successors and  Assigns.  This Release shall be inure to the benefit
of the successors and assigns of Employer.




11.         Severability.  If any portion of this Release is ruled
unenforceable, all remaining portions of this Release shall remain valid.




12.         No Reliance; No Waiver.  Employee represents that he is not relying
on any representation, statement, or promise of Employer or any other party in
giving this Release.  This Release may not be amended, modified, waived, or
terminated except in a writing signed by Employee and an authorized
representative of Employer.




13.         Headings.  The paragraph and section headings in this Release are
inserted merely for the convenience of reference only and shall not be used to
construe, affect or modify the terms of any paragraph or provision of this
Release.




EMPLOYEE WITHOUT ANY DURESS OR COERCION FREELY, KNOWINGLY AND VOLUNTARILY ENTERS
INTO, AND GIVES THIS RELEASE.  EMPLOYEE UNDERSTANDS AND AGREES WITH ALL OF THE
PROVISIONS AND THE TERMS STATED IN THIS RELEASE AND HAS BEEN AFFORDED SUFFICIENT
AND REASONABLE TIME TO CONSIDER WHETHER TO ENTER INTO THIS RELEASE.  EMPLOYER
ADVISES EMPLOYEE TO CONSULT WITH AN ATTORNEY OF EMPLOYEE’S CHOOSING PRIOR TO
EXECUTING THIS RELEASE WHICH CONTAINS A RELEASE AND WAIVER.







______________________________

Michael Demurjian







______________________________

Date

- 14 -

--------------------------------------------------------------------------------